Citation Nr: 1110844	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus type II as secondary to service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to diabetes mellitus type II secondary to his service-connected sarcoidosis.  Specifically, he claims that he has been on oral inhaler steroids for his service-connected sarcoidosis for twenty years; and one of the side effects from the steroids is elevated glucose levels or diabetes.

In a VA examination report for respiratory diseases dated in November 2007, the examiner diagnosed the Veteran with diabetes mellitus type II, new onset, good control.  At the time of the examination, the Veteran reported that five to six months ago he had noticed increased frequency of urination and increased fluid intake.  He went to VA emergency room where his blood sugar was found elevated at 500.  He was diagnosed with diabetes, new onset, and started on oral medications along with diet counseling.  This same VA examiner noted that the Veteran had been off steroids for more than sixteen years and had a normal pancreas per CT [computed tomography] abdomen as of February 2007.  The examiner opined that "This makes it unlikely for diabetes to be secondary to sarcoidosis."

A VA hospital summary dated in April 1983 shows the Veteran was diagnosed with sarcoidosis and was treated with steroids.  It was noted that "He was started on Prednisone, 40 mgs qam [every morning] and Prednisone would be continued at this dosage for at least 15 days and he will be followed up in the Pulmonary Clinic for assessment of the response of the disease to the steroids.  In a June 1998 VA outpatient pulmonary clinic note, it was noted that the Veteran had a history of sarcoidosis diagnosed in 1983 by VA pulmonologist and was started on steroids postoperatively, but was having marked shortness of breath with an inability to even walk.  It was further noted that steroids were tapered down and eventually discontinued in 1985.  The medical evidence reflects that the Veteran has not been restarted on steroids.  It was also noted that the Veteran tried the inhalers at that time and reported that they did not work.  The nonuse of steroids is further confirmed in a VA examination report for non-tuberculosis diseases dated in April 1996, which notes that the Veteran was not currently on steroids.  In addition, the impression noted subsequent to a pulmonary functions test in January 1996 was "Mixed respiratory lung disease with mild obstructive and mild restrictive syndrome, and good response to bronchodilator.  There was no mention of the need for steroids.

In a January 2004 VA examination report for respiratory diseases, it was noted that the Veteran was diagnosed with pulmonary sarcoidosis in 1983 and was placed on oral steroids until 1986 and since then he has been off treatment.  The assessment was essentially stable pulmonary sarcoidosis.  A VA outpatient primary care note dated in February 2007 notes that the Veteran has not had to have postoperative steroids recently.  However, the active outpatient medications list contained in the note shows Flunisolide oral inhaler one of the Veteran's medications.  Flunisolide oral inhaler is also shown on the Veteran's VA active outpatient medication lists in 2004.  

In addition, VA outpatient pulmonary clinic reports dated in June 2007 note the Veteran has stage two sarcoidosis and has been off steroids for sixteen years.  The assessment/plan indicates there was no need for steroids at the time for lung sarcoidosis.  VA outpatient treatment records do show the Veteran has been prescribed bronchodilators and other non-steroidal oral inhalers to treat his respiratory disorder since steroids treatment was discontinued in 1985.  The medical evidence also shows that Flunisolide has been prescribed subsequent to the discontinuance of steroid therapy in 1985.  It is not clear whether the November 2007 VA examiner considered the prescriptions for Flunisolide in 2004 and 2007 in rendering the opinion that diabetes mellitus was not effected by steroid treatment for sarcoidosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to address the cause/etiology of the his diabetes mellitus, type II.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. 

The examiner should indicate whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that diabetes mellitus was caused or increased in severity due to the use of steroids to treat his service-connected sarcoidosis (including the use of Flunisolide inhaler in 2004 and 2007).  If aggravated, what permanent, measurable increase in the severity of diabetes is due to the steroid treatment?  

Any opinion provided should include discussion of evidence of record, including that summarized herein.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

2.  Thereafter, readjudicate the remanded claim.  If the benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


